OPINION

GLENN A. NORTON, Judge.
Tiffaney Hampton appeals the decision of the Labor and Industrial Relations Commission dismissing her claim for unemployment benefits. We dismiss Hampton’s appeal.
I. BACKGROUND
Hampton filed a claim for unemployment benefits following the termination of her employment with Aerotek, Inc. A deputy determined that Hampton was disqualified from receiving benefits because she was discharged for misconduct connected with work. Hampton filed an appeal from the deputy’s determination, and a telephone hearing was scheduled before an Appeals Tribunal. After Hampton failed to appear at the telephone hearing, the Appeals Tribunal dismissed her appeal. Hampton requested reconsideration of the dismissal and was granted a hearing to determine whether she had good cause for failing to participate in the telephone hearing. Following the hearing, the Appeals Tribunal reinstated the order of dismissal, finding that Hampton did not show good cause. Thereafter, Hampton filed an application for review with the Commission, and the Commission affirmed and adopted the Appeals Tribunal’s decision. Hampton appeals.
II. DISCUSSION
In Hampton’s sole point on appeal, she argues that the Commission erred in concluding that she committed misconduct. “On appeal, this Court may address only those issues determined by the Commission and may not consider any issues that *842.were not ■ before the Commission.” Hauenstein v. Houlihan’s Restaurants, Inc., 381 S.W.3d 380, 380 (Mo.App.E.D.2012) (internal quotation omitted). Where a claimant fails to address the issues determined by the Commission, the claimant is deemed to have abandoned the appeal. Id. at 380-81.
Here, Hampton’s sole point on appeal addresses only the merits of her claim for unemployment benefits. However, the Commission did not address the merits of Hampton’s claim but only determined that her appeal was properly dismissed due to her failure to appear at the telephone hearing. Because Hampton does not contest the Commission’s dismissal of her appeal, there is no issue for this Court to review and Hampton’s appeal is deemed abandoned. Therefore, we must dismiss Hampton’s appeal.
III. CONCLUSION
The appeal is dismissed.
ROY L. RICHTER, P.J. and CLIFFORD H. AHRENS, J., concur.